Exhibit 10.1

 

Director Compensation Schedule

 

Board of Directors

 

Per Meeting Compensation

 

$7,500 per regular quarterly meeting attended in person (for all directors)

 

$2,500 per regular quarterly meeting (in lieu of above amount) for telephonic
participation (for all directors)

 

$750 per meeting attended in person or via telephone for all meetings in
addition to regular quarterly meetings (for all Board members)

 

Committee Chairs

 

Quarterly Retainers

 

$4,000 to Audit Committee Chairperson

 

$2,500 to Compensation Committee Chairperson

 

$2,500 to Nominating & Governance Committee Chairperson

 

Committee Meeting Fees

 

$750 per Audit Committee meeting attended in person or via telephone, with no
cap on number of meetings (for all committee members)

 

$750 per Compensation Committee or Nominating & Governance Committee Meeting
attended in person or via telephone, with cap of 3 meetings per quarter (for all
committee members)

 

--------------------------------------------------------------------------------

None of the above-referenced compensation shall be paid to any members of the
Board of Directors (or committees thereof) who is also an employee of the
Company.